Citation Nr: 1530543	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen previously denied claims for service connection for a back disorder to include lumbar spondylosis L2 L3 (previously evaluated as low back strain).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1994, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for a back disorder to include lumbar spondylosis L2 L3 (previously evaluated as low back strain).  

The December 2008 rating decision also denied the Veteran's claim of entitlement to service connection for post traumatic stress disorder (PTSD).  The Veteran disagreed with the denial and in an August 2010 rating decision, service connection was granted for PTSD and an initial 30 percent disability rating was assigned.  The veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to service connection for traumatic brain injury has been raised by the record in a supplemental claim received in August 2014.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated the claim of service connection for TBI.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a TBI, and this issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The reopened claim is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, service connection for a back disorder was most recently denied by the RO.   

2.  Additional evidence received since the January 1995 rating and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a back disorder and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying the claim for service connection for a back disorder is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).
 
2.  The evidence received since the January 1995 rating decision is new and material as to the issue of service connection for a back disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for a back disorder, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II. General Legal Criteria 

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 1995 rating, with notice sent the same month, service connection for a back disorder was denied.  The service treatment records reflect complaints of low back pain from March 1992, but the October 1993 retirement examination did not reflect any low back problems.  Service connection was denied based on there being no chronic residuals of low back strain shown on his retirement examination.  The Veteran did not perfect an appeal of this decision and it became final.  

Evidence previously before the RO in January 1995 were service treatment records which showed repeated instances of treatment for back pain including in August 1983 when he was seen for low back pain with no injury to the back but a prior history of the same symptoms, with findings of tenderness around the ilium and a diagnosis of bilateral sacroiliac strain given.  A September 1983 report of medical history for a periodic examination noted the history of low back pain. In January 1989 he was seen for low back pain after lifting 20 pounds with instant pain, diagnosed as muscle sprain.  Recurrent back pain was noted in an October 1993 report of medical history for retirement, but the actual separation examination of the same month was normal.  

Evidence submitted after the January 1995 rating includes the Veteran's lay statements including his June 2009 Notice of Disagreement in which he alleged that he hurt his back in a combat situation when a truck he was riding in went into a ditch after hitting an explosive, throwing him from the truck.  This history of being thrown out of a truck during a combat situation under attack was again reported in a claim for traumatic brain injury (TBI) filed in August 2014.  He testified at his May 2014 hearing that he injured his back at different times while in active service, including lifting 20 pound weights in January 1989.  See Transcript at p. 1-3.  He also alleged that he had been told by his treating physician, Dr. Gaiser, that his current back disability was related to an incident in Vietnam, wherein he injured his hip and shoulder, and also indicated that this same doctor wrote an opinion expressing this.  Transcript at p 6-8.  

Evidence submitted after January 1995 includes postservice VA, private and Social Security  records dating back to 2001 that show treatment for continued symptoms of back pathology, with a May 2001 radiology note giving the history of a back injury in 1988-1989, with a recent onset of bilateral L5-S1 discomfort and minimal degenerative changes of the lumbar spine documented on X-ray.  The evidence also includes an August 2003 note documenting backaches with a history of lifting injury more than 10 years earlier, and a physical therapy consult for back pain.  In March 2006 he was seen for a 3 month history of intermittent back pain for 3 months with a history of having injured his back in active duty.  A January 2008 Social Security disability examination also related a history of low back pain since 1989 when he was in the service, with no MRI or X-ray done at that time, and continued symptoms with the back pain worsening lately.  

Among the evidence submitted after January 1995 are records that document continued back symptoms with X-ray from December 2007 and March 2009 diagnosing degenerative changes.  Additionally MRI findings documented in November 2007 and March 2009 show degenerative disc changes at L2-3, with the March 2009 MRI also showing disc disease affecting L3-4 as well.   

The evidence submitted after January 1995 included findings from a December 2008 VA examination which reviewed the claims file, including the history of lumbar strain treated in service, and examined the lumbar spine, noting findings of painful motion in all planes and tenderness on palpation of the lumbar spine X-rays from December 2008 showed moderate DDD L2-3.  The examiner diagnosed lumbar strain, resolved without residuals and lumbar spondylosis L2-3 deemed to be the natural progression of aging, less likely than not caused by or the residual of active service.  

Also received after January 1995 (and also after the December 2008 VA examination) is a March 2009 report from the Veteran's orthopedist, C.G., D.O. who reviewed the findings from MRIs and X-rays done in March 2009, as well as an earlier X-ray report from March 2008, and noted that the lumbar MRI shows significant degenerative changes about the disc space in L-2 and L-3 and gave an 

assessment of lumbar spondylolysis.  This physician counseled the Veteran that his degenerative changes about discs 2 and 3 are most likely due to a post traumatic type event not consistent with normal degenerative wear and tear.  The same physician noted that the L4-5 and L5-S1 changes appeared to be more normal degenerative changes.  

An August 2009 VA Agent Orange registry examination is noted to include a history of neck and back injuries with compression fracture and barotrauma to the ears in an explosion and findings of back pain and tender S1 joints on examination.  Also noted were findings of narrowing L2-3 disc space and moderate DDD L2-3 and an impression of lumbar disc disease with L4 radiculopathy.  The history of trauma was said to be from fall and concussive injuries from an attack on his unit in Vietnam.  

This additional evidence, includes both lay and medical evidence of continued back symptomatology post service, and the March 2009 opinion from Dr. C.G. that the Veteran's lumbar spine pathology affecting the second and third discs is likely of traumatic origin is new and significant.  The Veteran has described trauma to his back during service in Vietnam.  

This clinical evidence raises a reasonable possibility of substantiating his claim.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claims for service connection for a back disorder.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been received, the claim of service connection for a back disorder is reopened, and to this extent only the appeal is allowed.



REMAND

Having reopened the Veteran's claim of service connection for a back disorder, the Board finds that additional development is necessary to properly address this matter.  The Board notes that the December 2008 VA examiner provided an opinion that the Veteran's back disorder treated in service, that of lumbar strain, resolved without residuals.  Regarding the diagnosed lumbar spondylosis of the L2-3 discs, this examiner determined this was the natural progression of aging and less likely than not caused by service.  No rationale was provided for this opinion, and the examiner also did not have the benefit of reviewing the favorable opinion from March 2009 by Dr. C.G., stating that the Veteran's lumbar spine pathology affecting the second and third discs is likely of traumatic origin.  

Accordingly, the Board finds that a remand is necessary in order to assure that development of this matter is adequate, with an addendum that appropriately addresses the additional favorable-leaning medical evidence generated since the December 2008 examination, as well as the Veteran's lay evidence regarding his back disorder.  

Given that further development is necessary to ensure an adequate examination, steps should also be taken in order to assure that all VA records pertaining to this matter have been obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and ask that he identify all sources of treatment for his claimed disorders not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2014).   

2.  After completion of the actions directed in Paragraph 1 of this remand, refer the claims folder and a copy of this Remand to the December 2008 VA examiner for an addendum to his or her opinions regarding the nature and etiology of the claimed back disorder.  If this examiner is no longer available, please refer this matter to the appropriate medical expert.  Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any disability of his back was incurred or aggravated in service or was arthritis that was manifested within the first post service year.  In forming the opinions, the examiner(s) must address the private opinion dated in March 2009 by Dr. C.G. which appears to suggest a link between any back disorder shown, and the reported trauma to his back during active duty.  The examiner should further address the service treatment records showing episodes of treatment for lumbar strain and back pain including after lifting.  Finally the examiner should address the Veteran's lay evidence regarding onset of and continuity of symptoms.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


